Case 2:90-cv-00520-KJM-DB Document 6746-20 Filed 07/01/20 Page 1 of 3




            Exhibit S
     Case 2:90-cv-00520-KJM-DB Document 6746-20 Filed 07/01/20 Page 2 of 3
From:             Lucas Hennes
To:               Kate Falkenstien
Cc:               adriano.hrvatin@doj.ca.gov; kyle.lewis@doj.ca.gov; tyler.heath@doj.ca.gov; elise.thorn@doj.ca.gov
Subject:          Coleman - Lipsey further supplemental discovery
Date:             Monday, June 22, 2020 10:55:45 AM


[EXTERNAL]


  Good morning Kate,
  Please see the attached additional responsive
  documents located by CCI this weekend. According to staff, an associate
  warden had a box of archived appeals in his office that appeals office staff
  was not aware of, so they were not found in the original search. I have
  asked CDCR to provide me with the class status of each of these inmates and
  will provide a supplemental Exhibit A as soon as I have that information.


  Lucas
  L. Hennes
  Deputy Attorney General
  Office of the Attorney General,
  Correctional Law Section
  1300 I Street, Sacramento, CA
  95814
  Phone: (916) 210-7323
  Fax: (916) 324-5205


  The following files have been sent using FileXchange and can be
  downloaded by using the link below:

   Filename           Size      Checksum (SHA256)
   SAC AG-            40.9      2e7680fbabd275d522e7963023ce60c7f04823d182263903c64273b79cf1e495
   1251-              MB
   1315.pdf.pdf


  Please click on the following link to download the attachments:
  https://FX.doj.ca.gov/message/g5NJvLd3fumBgr3DjiCCbY

  This email or download link can be forwarded to anyone.
  The attachments are available until: Saturday, 4 July.
   Case 2:90-cv-00520-KJM-DB Document 6746-20 Filed 07/01/20 Page 3 of 3
Message ID: g5NJvLd3fumBgr3DjiCCbY

  Download Files




https://FX.doj.ca.gov
